DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 9/28/20.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 3 and 8, the recitations “the third power supply” and “the third parameters” lack antecedent basis. They are introduced in claim 2, not claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1,4,5,6,9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chapuis [20090296432].
With respect to claims 1, 6 and 11, figure 4 of Chapuis discloses a power system, comprising:
a first power supply [352] and a second power supply [362], wherein an output end of the first power supply[360] is electrically connected to an input end of the second power supply, and is used by the first power supply to supply power to the second power supply, the second power supply establishes a communication connection to the first power supply [par. 34: “the communications unit 334 collects measurement data from the primary converter 302, the secondary converters, e.g., 308 and other system devices, e.g., 320.], wherein the first power supply is configured to set an output voltage [VIBV] of the first power supply to a plurality of voltage values [412, fig 5];
the second power supply is configured to send a plurality of first parameters[370] to the first power supply that are used to identify power efficiency of the second power supply, wherein the plurality of first parameters are in a one-to-one correspondence with the plurality of voltage values, and a first parameter corresponding to a first voltage value is a first parameter that the second power supply has when the output voltage of the first power supply is the first voltage value [Par. 11: “the measured operating parameters may include input and output voltages, input and output currents and device temperature, among others”];
the first power supply is further configured to obtain a plurality of second parameters [354] that are in a one-to-one correspondence with the plurality of voltage values, wherein the second parameters are used to identify power efficiency of the first power supply, and a second parameter corresponding to a second voltage value is a second parameter that the first power supply has when the output voltage of the first power supply is the second voltage value [par. 11]; and
the first power supply is further configured to determine, based on the plurality of first parameters and the plurality of second parameters, maximum power efficiency of the power system and a voltage value corresponding to the maximum power efficiency [par. 16 “improvement of overall subsystem efficiency, it will then command that a change to the primary power converter to cause its output voltage to change to the optimal value calculated by the processor” and par. 27 “dynamic system operating conditions.”].
	With respect to claims 4, 9 and 12, figure 4 of Chapuis discloses the system according to claim 1, wherein the second parameters comprise at least one of the following parameters: an input power of the first power supply, power efficiency of the first power supply, or an input voltage and an input current of the first power supply.
	With respect to claims 5 and 10, figure 4 of Chapuis discloses the system according to claim 1, wherein the first power supply is further configured to set the output voltage of the first power supply to the voltage value corresponding to the maximum power efficiency. [0011, 0027, 0029, 0034]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2,3,7,8 are rejected under 35 U.S.C. 103 as being unpatentable over Chapuis [20090296432].

With respect to claims 2 and 7, figure 4 of Chapuis discloses the system according to claim 1, but does not disclose further comprising a third power supply wherein an output end of the second power supply is electrically connected to an input end of the third power supply, and is used by the second power supply to supply power to the third power supply, the third power supply establishes a communication connection to the first power supply, wherein the third power supply is configured to send a plurality of third parameters to the first power supply that are used to identify power efficiency of the third power supply, wherein the plurality of third parameters are in a one-to-one correspondence with the plurality of voltage values, and a third parameter corresponding to a third voltage value is a third parameter that the third power supply has when the output voltage of the first power supply is the third voltage value; and
the first power supply is configured to determine, based on the plurality of second parameters and at least one of the plurality of first parameters and the plurality of third parameters, the maximum power efficiency of the power system and the voltage value corresponding to the maximum power efficiency.
	However, It would have been obvious to one skilled in the art at the time the invention was made to add a third power supply in series since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	With respect to claims 3 and 8, the above combination discloses the system according to claim 1, wherein the first parameters comprise at least one of the following parameters: an output power of the second power supply, power efficiency of the second power supply, and an output voltage or an output current of the second power supply; and
the third parameters comprise at least one of the following parameters: an output power of the third power supply, power efficiency of the third power supply, or an output voltage and an output current of the third power supply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
3/16/22